Citation Nr: 1011465	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  02-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation greater than 20 
percent from November 30, 2000 for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
following an August 2008 Order from the United States Court 
of Appeals for Veterans Claims (CAVC) vacating the Board's 
July 2006 decision.  The Court's Order granted a July 2008 
joint motion for remand (JMR) and returned the matter to the 
Board for action consistent with the July 2008 JMR and 
subsequent Court Order.  This matter was originally on appeal 
from an April 2001 Regional Office (RO) in Detroit, Michigan 
rating decision. 

Initially, the Board notes that the July 2006 Board decision 
granted an increased rating from 10 percent to 20 percent 
from November 30, 2000 to January 18, 2005 and denied an 
increased rating greater than 20 percent from January 18, 
2005.  The Court's Order vacated the decision only with 
respect to the denial of a rating greater than 20 percent for 
the entire appellate time period.  Therefore, the issue has 
been listed as above.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In August 2004, the Veteran presented testimony at a travel 
board hearing before an Acting Veterans Law Judge (VLJ), a 
transcript of which is of record.  Following the July 2008 
Court Order and JMR, the Veteran was informed in an October 
2009 letter from the Board that the Acting VLJ who conducted 
his hearing was no longer employed by the Board.  The Veteran 
was offered an opportunity to testify at another hearing.  
See 38 C.F.R. § 20.707 (2009).  The Veteran responded that he 
would like to appear at a hearing before a VLJ at the local 
RO.  As such, the requested hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing at the RO.  Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



